ON MOTION FOR REHEARING DENIED
WENTWORTH, Judge.
By motion for rehearing appellants re-argue the merits of the issues treated by the opinion, contrary to Florida Rule of Appellate Procedure 9.330(a). We adhere to our original opinion finding (1) no reversible error in the deputy’s reliance on a disputed medical report with which an undisputed medical witness expressly agreed,1 and alternatively (2) that under the circumstances in question the report was not within the statutory hearsay proscription applied in Butch’s Concrete, supra.
A: I would agree with that.
*1012BOOTH, J., concurs.
THOMPSON, J., dissents without opinion.

. The record reflects inquiry of appellants’ medical witness as to the pertinent portion of the report: